DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, the term “implant wireless transceiver to configured for transmit digital data” should be replaced with “implant wireless transceiver to  transmit digital data” for grammatical clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himes (US 2010/0145176) in view of Flaherty et al (US 2006/0173259) (“Flaherty”) and further in view of Van Dijk et al (US 2009/0306742) (“Van Dijk”) and further in view of Sackellares et al (US 2009/0124923) (“Sackellares”) as noted in Applicant IDS dated 12/14/2018 and further in view of Moon et al (US 2011/0066009) (“Moon”).
Regarding Claim 1, while Himes teaches a system for bi-hemispheric brain wave measurements (Abstract, Figs. 5C-5c, 6A-6C, 7A-7C, 8A-8C. 9A-9C, [0063] bilateral electrode arrays for brain wave measuring), including a first device and a second device, wherein said first device is adapted to be worn on a left side of a head of a person wearing the system, and wherein said second device is adapted to 5be worn on a right side of the head of the person wearing the system (Figs. 5C-5c, 6A-6C, 7A-7C, 8A-8C. 9A-9C, electrode arrays bilaterally placed), and wherein said first and second device each comprises: 
an implant part adapted to be implanted subcutaneously outside the skull of said person wearing the system ([0014] “In some embodiments, the electrode array may be placed on the exterior of the skull beneath one or more layers of the scalp.”), 
wherein each of said implant parts comprises: 
a set of electrodes adapted for measuring brain wave signals (Fig. 14, electrode arrays 12, 14, 22), and  
20data acquisition circuit adapted for providing digital data representing said measured brain wave signals (Fig. 14, lead body 13), 
implant wireless transceiver to transmit digital data to respective first parts ([0094] “The electrode array is shown electrically joined via lead body 13 to a communication unit 36, but could be in wireless communication with the communication unit or other external devices.” Leads from an electrode array will connect to the unshown wireless transmitter);
wherein the first and the second digital data 20comprises information determining whether an epileptic seizure has been detected ([0073], [0095]),
and Himes also teaches the devices connecting to a first part (Fig. 15, communications unit 36), the first part adapted to be carried at multiple locations ([0096] “In alternative embodiments, the lead body 13 and communication unit 36 may be implanted in other portions of the patient's body (e.g., in the head) or attached to the patient externally.”), where the communication unit can be both placed externally ([0096]) and can communicate wirelessly with the implanted part ([0094] which indicates a first part wireless means), the first part comprising an inter-aural wireless means configured to allow first digital data at least derived 15from first measured brain wave signals from the first implant part to be compared with second digital data at least derived from second measured brain wave signals provided from the second implant ([0098]),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the first part of Himes, communicating with the first and second device, to utilize the specific configuration of being externally applied at the head and communicating wirelessly with the first and second device as these are all understood configurations for achieving the desired seizure prediction ([0094], [0096], [0098]), that does not depart from the invention.
Yet their combined efforts fail to teach wherein said first part is adapted to be carried behind the ear of said person, and 
10wherein said first parts comprises a device controller configured to control the operation of said first parts,
A first part wireless transceiver configured to transmit energy for powering the implant parts, 
implant wireless transceiver to receive energy for powering the implant parts from the first parts.  
However Flaherty teaches a brain wave monitor (Abstract, Figs. 1 and 2, [0051], [0063]), coordinating between an implanted and external component (Fig. 1, [0051]) wherein the system comprises
a first part adapted to be carried behind the ear of said person ([0021] first part near the ear, [0067] adapted to be carried behind the ear),
10wherein said first parts comprises a device controller configured to control the operation of said first parts (Fig. 1, processing unit second portion, [0058] controlling the operation of the external portions), 
A first part wireless transceiver configured for transmitting energy for powering the implant parts ([0057] “Through inductive coupling, power can be transferred from processing unit second portion 130b to processing unit first portion 130a by supplying a driving signal to coil assembly 182, a wireless power receiving element, that generates an electromagnetic field that, through inductive coupling, generates power in implanted coil assembly 134.”), 
implant wireless transceiver for receiving energy for powering the implant parts from the first parts ([0057] “Through inductive coupling, power can be transferred from processing unit second portion 130b to processing unit first portion 130a by supplying a driving signal to coil assembly 182, a wireless power receiving element, that generates an electromagnetic field that, through inductive coupling, generates power in implanted coil assembly 134.”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the brain wave monitor of Himes, communicating between an implanted and an external part, with the arrangement adapted behind the ear, the inductive coupling, and a controller at the external part as taught by Flaherty as a means to streamline the operation between the internal and external parts. A controller enables coordination between signals transmitted to the implant or to the remote device 38 of Himes. Inductive coupling obviates the need for an internal battery in the implanted part of Himes. And placement arranged behind the ear, as taught by Flaherty, provides a standardized location for monitoring, creating consistent monitoring conditions across trials and subjects.
Yet their combined efforts fail to teach wherein said first and second device each comprises a first part, and 
A first part wireless transceiver configured to receiving digital data from the respective implant parts and for transmitting energy for powering the respective implant parts, 
wherein each of said implant parts comprises: 
implant wireless transceiver configured for transmitting digital data to the respective first parts and for receiving energy for powering the implant parts from the respective first parts.  
However Van Dijk teaches a medical device coordinating between implanted and external devices (Abstract, Figs. 1 and 2, [0026], [0033]), and further comprises
Devices with a first external part and an implanted part at both sides of the head (Fig. 1), wherein the devices comprise 
First external part wireless means configured for receiving digital data from the respective implant parts and for transmitting energy for powering the respective implant parts
implant wireless means configured for transmitting digital data to the respective first parts and for receiving energy for powering the implant parts from the respective first parts ([0028] inductive coupling to transmit power to implanted part from first external part [0029] “The implanted component 144 includes receiver/stimulator unit 112 and electrode lead 130. Receiver stimulator unit 112 includes a sealed electronics package 128, and a coil 124 to receive the RF signals sent from transmitter coil 106. There may also be a back transmission mechanism, to transfer telemetry data to the external device 142.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have behind the ear devices communicating with both side of the heads as taught by Van Dijk for the electrode arrays at both sides of the head of Himes as close proximity between implanted components and external components facilitates the wireless transmission of data (Flaherty: [0079] “Processing unit second portion 130b is located just above the ear of patient 500, such that the data transmitting implanted component is located under the scalp in close proximity to the location of processing unit second portion 130b as depicted in FIG. 3.”). Finally, it would be obvious to use inductive coupling for bidirectional communication of data and power as taught in Van Dijk to both support powering the implanted components and receiving the brain-wave data for further analysis. 
Yet their combined efforts fail to teach determining the corresponding timing of the epileptic seizure.
However Sackellares taches a brain wave monitor for seizure (Abstract) and further teaches performing unilateral and bilateral analysis of EEG features ([0011], [0095], Fig. 6, step 108, step118, [0036], [0054]) predicting seizure based on the unilateral and bilateral analysis along with the seizures corresponding timing ([0095]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features unilaterally from EEG signals on opposite sides of the head of Himes, Flaherty, and Van Dijk for seizure prediction as taught by Sackellares as detailed steps for how the determination of seizure of Himes can be accomplished based on bi-hemispheric brain wave data.
Yet their combined efforts fail to teach wherein the two implants are synchronized.
However Moon teaches a medical device system (Abstract) and further teaches that a system that utilizes separate medical devices with separate processors require a synchronization to evaluation their data jointly ([0020], [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that when the data is being analyzed by processors as taught in Flaherty, with processors being dedicated to each side of the head in view of Himes, that the timing of the data received at each separate processor will need to be synchronized as taught by Moon. Specifically, the implants must be synchronized to ensure any relationship between first and second data is not rendered incorrect by representing different points in time.
Regarding Claim 2, Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 1, wherein the inter-aural wireless means are configured to provide the first and the second digital data to an external device (See Claim 1 Rejection, the first external part 36 of Himes is configured to provide the gathered digital data to an external device 38, and the combination of Himes and Van Dijk would have this occur for the first and second digital data gathered by both the first and second device).  
Regarding Claim 3, Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 2, wherein the external device is adapted to synchronize the timing of the received first digital data with the timing of the24 received second digital data (See Claim 1 Rejection, Moon motivates syncing the data across different medical device processors).
Regarding Claim 4, Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 1, wherein the inter-aural wireless means are configured to provide a wireless connection between said first device and said 5second device (See Claim 1 Rejection, the first external part 36 of Himes is configured to provide the gathered digital data to an external device 38, and the combination of Himes and Van Dijk would have this occur for a first and second device, creating a wireless connection between the first and second device at the external device).  
Regarding Claim 5, Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 1, wherein at least one of said first parts comprises a brain wave signal processor configured to process digital data provided by the corresponding data acquisition circuit and provide digital data derived from measured 10brain wave signals (See Claim 1 Rejection, Flaherty’s processing portions and Himes: [0104] “The implanted processing assembly may process the signal as described above. At step 48, the sampled signals may be processed to estimate the patient's brain state. The processing of the sampled signals may be performed in the implanted processing assembly, in an external device (see, e.g., FIG. 11) that is in wireless communication with the implanted processing assembly, or in a combination thereof.” First parts may perform processing).  
Regarding Claim 6, Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 5, wherein the brain wave signal processor is configured to detect an epileptic seizure ([0104] “At step 46, the implanted processing assembly is used to sample brain activity signals with the electrode array pattern. The implanted processing assembly may process the signal as described above. At step 48, the sampled signals may be processed to estimate the patient's brain state… As described above, the brain state may be indicative of the patient's propensity and/or susceptibility for a seizure. Such methods are also applicable to estimating brain states of the other neurological or psychiatric disorders described above.” [0055]-[0056]).  
Regarding Claim 9, Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 5, and Sackellares teaches wherein said brain wave signal processor is configured to derive a characteristic feature of a measured brain wave signal based 25on an analysis method selected from a group including time-frequency analysis, time-domain analysis and data-driven signal decomposition ([0011], [0095], Fig. 6, step 108, step118, [0036], [0054] and [0014] predicting seizure based on time-frequency analysis, time-domain analysis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features from a group including time-frequency analysis, time-domain analysis and data-driven signal decomposition for the brain wave data of Himes, Flaherty, and Van Dijk for seizure prediction as taught by Sackellares as standardized features for the seizure prediction, creating a consistent monitoring environment across trials and subjects.
Regarding Claim 11, Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 5, wherein said brain wave signal processor is configured to combine a first measured brain wave signal from a first device with 5a second measured brain wave signal from a second device and deriving a characteristic feature based on the two signals, whereby a bilateral signal feature is provided ([0011], [0095], Fig. 6, step 108, step118, [0036], [0054] performing unilateral and bilateral analysis of EEG features [0095] predicting seizure based on the unilateral and bilateral analysis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features unilaterally from EEG signals on opposite sides of the head of Himes, Flaherty, and Van Dijk for seizure prediction as taught by Sackellares as detailed steps for how the determination of seizure of Himes can be accomplished based on bi-hemispheric brain wave data.

15Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himes in view of Flaherty and further in view of Van Dijk and further in view of Sackellares and further in view of Moon and further in view of Pineda (US 2004/0267152).
Regarding Claim 7, while Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 6, wherein the adaptation to detect an epileptic seizure is based on using at least one of blind source separation, independent component analysis and deep neural networks.  
However Pineda teaches a seizure analyzing system (Abstract) and further teaches that the analysis for seizure may utilize the techniques of independent component analysis and neural networks ([0018]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the analysis of Himes with the techniques of Pineda as a means to standardize how the seizure prediction is obtained, creating a consistent monitoring environment across trials and subjects.

15Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himes in view of Flaherty and further in view of Van Dijk and further in view of Sackellares and further in view of Devlin et al (US 2005/0043774) (“Devlin”) as noted in Applicant IDS dated 12/14/2018.
Regarding Claim 10, while Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 5, and Sackellares further teaches deriving unilateral characteristic features ([0011], [0095], Fig. 6, step 108, step118, [0036], [0054] performing unilateral and bilateral analysis of EEG features [0095] predicting seizure based on the unilateral and bilateral analysis), where the characteristic features are derived from the devices of the system (See Claim 5 Rejection).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features unilaterally from EEG signals on opposite sides of the head of Himes, Flaherty, and Van Dijk for seizure prediction as taught by Sackellares as detailed steps for how the determination of seizure of Himes can be accomplished based on bi-hemispheric brain wave data.
Yet their combined efforts fail to teach wherein said brain wave signal processor is configured to combine a first characteristic feature and second characteristic feature, and that the first and second characteristic features are combined.
However Devlin teaches a brain wave analysis (Abstract) whereby a combination of unilateral signal features may be provided ([0076] “features may calculated from one or a plurality of unilateral EEG channels as well as other montages of bilateral EEG channels. Indices may also be constructed of both unilateral and bilateral features in combination.” [0016] where the processing may be done for the treatment of epilepsy).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features unilaterally from EEG signals on opposite sides of the head of Himes, Flaherty, and Van Dijk to then derive a combination as taught by Devlin as the use of a known technique (combining unilateral features into an index) to improve similar devices (brain wave analysis systems using characteristic features from different locations) in the same way (to determine brain wave abnormalities).
Regarding Claim 12, while Himes, Flaherty, Van Dijk, Sackellares, and Moon teach the system according to claim 9, their combined efforts fail to teach wherein said brain wave signal processor is configured to combine a first characteristic feature and a second 10characteristic feature, using a method selected from a group including difference, ratio, correlation, coherence, higher order moments and conditional expectations.
However Devlin teaches a brain wave analysis (Abstract) and further teaches wherein a first characteristic feature and a second characteristic feature may be combined, using a method selected from a group including difference, ratio, correlation, coherence, higher order moments and conditional expectations ([0068] performs power spectra analysis of both hemisphere, a characteristic feature from time-frequency analysis, [0069] performs normalization of these features and then finds a difference to determine Relative Alpha Asymmetry).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave signal analysis of Himes, Flaherty, and Van Dijk with the analysis of Devlin as an additional analysis of brain abnormality that can be performed with the system of Himes (Devlin: [0026] “features and indices that are indicative of the subject's severity of neurological dysfunction or level of neurological condition.”). Further, it would be obvious to specifically combine characteristic features taught by Devlin by the finding the difference between them as this new parameter may link to specific neurological conditions ([0070] “A further finding is that the change in Relative Alpha Asymmetry is inversely correlated with the change in Anxiety Score over the same period (R=-0.605, p<0.02); this relationship is also consistent across individuals and etiologies (MDD and OCD).”).

Response to Arguments
Applicant’s amendments and arguments filed 6/06/2022 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 6/06/2022 with respect to the 112(f) interpretations have been fully considered and are obviated. The interpretation(s) is/are withdrawn.
Applicant’s amendments and arguments filed 6/06/2022 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 6/06/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Himes, Flaherty, Van Dijk, Sackellares, and Moon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791